Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This communication is in response to Applicant’s Remarks filed on 8/4/2022. Claims 12, 16-18 are amended with subject matter proposed in the Examiner’s Amendment proposal of 5/2/2022. 

Priority
This application is a national stage of International Application No. PCT/JP2017/021401.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/5/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The Instant Invention is directed towards updating UL grant-free transmission using various signaling techniques.
The newly applied amendments overcomes Zhang (US 2018/0288746) and Rahman (US 2018/0294857); both of which does not teach PUSCH transmission parameter signaled by L1 signaling.
While R1-1708479 teaches usage of L1 signaling (section 2.2), R1-170847 does not teach DCI bit fields for updating PUSCH transmission parameters that are signaled by L1 signaling. 


Allowable Subject Matter
Claims 12-21 renumbered as claims 1-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415